PER CURIAM.
Rejecting the husband’s argument that the appeal is premature because the lower court expressed a willingness to hear additional relevant testimony, we reverse the lower court’s denial of the wife’s Motion to Dissolve Temporary Restraining Order. We do, however, find that the lower court’s ruling was premature. The record reveals that the judge terminated the hearing and ruled on the wife’s motion without affording the parties a full opportunity to testify; thus, the court lacked information necessary to enable it to render an informed decision.
Reversed and remanded for further proceedings consistent with this opinion.